Detailed action
Summary
1. The office action is in response to the RCE filed on 2/16/2022.
2. Claims 1-21 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Allowable Subject Matter
5. 	Claims 1-21 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a plurality of second vertical interconnects each coupled to a second end of one of the plurality of upper horizontal traces and a second end of one of the plurality of lower horizontal traces; one Or more circuit components disposed on the lower substrate; and a three-dimensional (3D) inductor electrically coupled to at least one of the one or more circuit components, the 3D inductor comprising a coil extending along a longitudinal axis, a cross-section of the coil orthogonal to the longitudinal axis including the at least one of the one or more circuit components.”

Dependent claims 2-13 are allowable by their dependency.

Regarding claim 14. The prior art fails to teach “…a bottom end of each of the plurality of first vertical interconnects and the plurality of second vertical interconnects coupled to one of the plurality of lower horizontal traces in the lower substrate; and disposing the upper substrate on the circuit layer, comprising coupling each of the plurality of upper horizontal traces to one of the plurality of first vertical interconnects and to one of the plurality of second vertical interconnects, such that the plurality of upper horizontal traces, the plurality of first vertical interconnects, the plurality of lower horizontal traces, and the plurality of second vertical interconnects form a three-dimensional (3D) inductor.”

Dependent claims 15-21 are allowable by their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10074667 Higashi et al. disclose semiconductor memory device.
US 9230987 Pachamuthu et al. disclose multilevel memory stack structure and methods of manufacturing the same.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838